DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 is allowable, as the prior art does not teach a cutting blade with flexible internal protrusions that monolithically project from an inner circumference and that has an uninterrupted surface from the through hole to the outer circumference. Momosaki (U.S. PGPub 2007/0167119) teaches a blade with flexible protrusions formed monolithically, but its protrusions depend on central holes to flex. Robinson (US 1788634) teaches a spring placed in a central through hole of a grinding wheel that flexes, but is made from a separate material and is not monolithic. The combination of these two would not have been obvious to a person having ordinary skill in the art at the time of the invention. Regarding independent claim 3, for a cutting apparatus combining a blade similar to that of claim 1 with a mounting flange, the prior art teaches mounting flanges capable of being used with such a blade—such as that of Kumagai et al (U.S. Patent Publication No. 20080306432)—but does not teach the blade or the combination such that the protrusions flex on the flange. Consequently, claim 3 is allowable. The remaining claims depend from claim 1 or claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with B. Joe Kim on September 2nd, 2021.

The application has been amended as follows: 
1.  A cutting blade of an annular shape for being mounted on a fixed flange having a cylindrical blade mounting portion fixed to a distal end of a spindle, comprising: 
an annular blade main body having an outer circumference serving as a cutting edge, a central through-hole that has a diameter greater than a uniform outer diameter of the blade mounting portion having a uniform cylindrical surface and in which the blade mounting portion is to be fitted, and an uninterrupted surface extending from the central through-hole to the outer circumference; and
three or more flexible inner circumferential protrusions that project monolithically from an inner circumference of the central through-hole toward the center in a diametrical direction and contact at extremities thereof with the blade mounting portion fitted in the central through-hole to support the blade main body, 
wherein as viewed in plan, a circle interconnecting the extremities of the inner circumferential protrusions and a circle defined by the outer circumference of the blade main body are formed concentrically, and when the cutting blade is mounted on the fixed flange, the inner circumferential protrusions are configured to be deformed by pressure contact with the uniform cylindrical surface of the blade mounting portion into which the cutting blade is fitted to allow the fitting of the cutting blade with the blade mounting portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Momosaki (US 7588484), Kumagai et al. (US PGPub 2008/0306432), Farber et al. (US 8408974), Terada (US PGPub 2003/0032384), Konig et al. (US 4622783), Hutchins (US 3376675), Purcell (US 3340652), Berne (US 2818694), Holiness-Stalling et al. (US 9796064), Huber (US 9321148), Matsuyama et al. (US PGPub 2016/0059370), Belly et al. (US 8029341), Himmelsbach (US 7621801), Mueller et al. (US PGPub 2008/0248733), Kausch et al. (US 7192338), Pearson (US 6042461), Yoshikawa et al. (US 6012977), Skogsberg (US 5651726), MacKay, Jr. (US 4878316), MacKay, Jr. (US 4754577), Gant et al. (US 4729193), Regan (US 3886925), Donahue, Jr. (US 3596415), Berne (US 3036412), Hall (US 2497217), Paul (US 2398664), Book (US PGPub 2003/0001064), Drozdowich et al. (US 5754991), Voroba et al. (US 4870688), Tott (US 2454726), and van Buren, Jr. (US 4245438), all teach art of some relevance to the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JONATHAN R ZAWORSKI/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723